Citation Nr: 0122397
Decision Date: 09/13/01	Archive Date: 12/03/01

DOCKET NO. 95-34 121               DATE SEP 13, 2001

On appeal from the Department of Veterans Affairs Regional Office
in New York, New York

THE ISSUES

1. Entitlement to service connection for a right hip disorder,
claimed as secondary to a service-connected right knee disorder.

2. Entitlement to service connection for a back disorder, claimed
as secondary to a service-connected right knee disorder.

3. Whether new and material evidence has been received to warrant
reopening the claim of entitlement to service connection for
bilateral hammertoes.

4. Entitlement to an evaluation in excess of 20 percent for
service-connected residuals of traumatic injury to the right knee
with instability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from February 1943 to September
1945.

These matters are before the Board of Veterans' Appeals (Board) on
appeal from rating decisions in May 1995 and February 1997 from the
RO.

The veteran has withdrawn his recent request for a hearing before
a Member of the Board in connection with such claims. See 38 C.F.R.
20.702, 20.704 (2000).

(The issues of service connection for bilateral hammertoes and
increased ratings for service-connected disability of the right
knee are discussed in the Remand portion of this document.)

FINDINGS OF FACT

1. The veteran is service-connected for the residuals of a
traumatic injury to the right knee manifested by arthritis and
instability.

2. The service-connected disability of the right knee is not shown
to have directly caused any disability of the right hip or back.

2 -

3. The service-connected disability of the right knee is shown to
have likely been a contributory cause or aggravating factor of the
currently demonstrated disability of the right hip and low back
manifested by arthritis.

CONCLUSIONS OF LAW

1. The veteran's current right hip disability manifested by
arthritis is proximately due or the result of the service-connected
right knee disability. 38 U.S.C.A. 1110 (West 1991); Veterans
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, 4, 114
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C.
5107); 38 C.F.R. 3.303, 3.310(a) (2000).

2. The veteran's current low back disability manifested by
arthritis is proximately due to or the result of the service-
connected right knee disability. 38 U.S.C.A. 1110; VCAA, Pub. L.
No. 106-475, 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as
amended at 38 U.S.C. 5107); 38 C.F.R. 3.303, 3.310(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Criteria

Service connection is warranted for disability proximately due to
or the result of a service-connected disorder and where aggravation
of a nonservice-connected disorder is proximately due to or the
result of a service-connected disability.

In the case of aggravation, such secondary disorder is compensable
only to the degree of disability over and above the degree of
disability which would exist without such aggravation. 38 C.F.R.
3.310(a); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

3 -

Factual Background

The veteran testified before an RO hearing officer in February
1996. He indicated that, due to his right knee problem, his gait
was altered, causing a strain on his right hip and back. He
reported chiropractic treatment for such by a Dr. Neuman.

After the hearing the veteran submitted a statement from Dr. Neuman
who noted the veteran had low back pain syndrome, bilateral knee
pain and degenerative joint disease of the knee with difficulty
tolerating medications.

The veteran appeared for VA examination in March 1996. The examiner
noted findings pertinent to the veteran's right knee. In a report
of examination dated in September 1996, a VA physician referenced
the March 1996 examination report and offered an opinion "for" the
physician who had conducted the March 1996 examination. The opinion
was that the veteran's back and hip problems were not directly
caused by his knee, but it could "not be denied that they were a
contributing or aggravating factor."

In December 1996, another VA physician examined the veteran and
reviewed his claims file. That examiner noted findings pertinent to
the right knee, low back and right hip and concluded that the
veteran had chronic low back pain syndrome secondary to mild
degenerative joint disease of the lumbosacral spine and also
probable early osteoarthritis of the right hip. The examiner
concluded that it was unlikely that the veteran's right knee
disorder was directly caused by his back and right hip problems but
could have some contribution to it.

In January 1997, that same VA physician indicated review of the
claims file and provided an opinion that the veteran's right hip
and back disability were a result of age-related osteoarthritis and
not a direct and proximate result of his right knee disorder.

4 -

VCAA

During the pendency of the veteran's appeal, but after the RO last
considered the matters in appellate status, the VCAA, Pub. L. No.
106-475, 114 Stat. 2096 (2000), was signed into law.

Regulations implementing the VCAA (codified at 38 U.S.C.A. 5100,
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), are now
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to
be codified at 38 C.F.R. 3.102, 3.156(a), 3.159 and 3.326). The
VCAA and the implementing regulations pertinent to the issue on
appeal are liberalizing and are therefore applicable to the issue
on appeal. See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

This liberalizing legislation essentially eliminates the
requirement that a claimant submit evidence of a well-grounded
claim, and provides that VA will assist a claimant in obtaining
evidence necessary to substantiate a claim but is not required to
provide assistance to a claimant if there is no reasonable-
possibility that such assistance would aid in substantiating the
claim. It also includes new notification provisions.

Specifically, it requires VA to notify the claimant and the
claimant's representative, if any, of any information, and any
medical or lay evidence, not previously provided to the Secretary
that is necessary to substantiate the claim. As part of the notice,
VA is to specifically inform the claimant of which portion, if any,
of the evidence is to be provided by the claimant and which part,
if any, VA will attempt to obtain on behalf of the claimant.

The Board finds that the veteran is not prejudiced by its
consideration of his claims pursuant to this new legislation
insofar as VA has already met all obligations to the veteran under
the new law and insofar as the decision herein is fully favorable
to the veteran on the matters of entitlement to secondary service
connection.

5 -

Accordingly, there is no further action which should be undertaken
to comply with the provisions of the VCAA and a remand of the
secondary service connection matters for adjudication by the RO
would serve only to further delay resolution of the veteran's
claims.

Analysis

The claims file reflects that the veteran has reported having right
hip and back problems for many years. The record further reflects
that the veteran is service-connected for significant disability of
the right knee. The medical evidence shows he has continued to
experience active symptoms associated with his service- connected
right knee disability, to include limitation of motion with related
pain from arthritis, and joint instability. The veteran has argued
that such symptoms affect his gait and secondarily cause impairment
of his back and right hip. As noted, the medical evidence has
identified right hip and low back disability in the form of early
osteoarthritis.

The claims file contains opinions probative to the etiology of the
veteran's right hip and back disabilities. Both opinions are
consistent in opining that the service- connected right knee
disability did not directly cause his right hip or back
osteoarthritis.

However, the Board notes that examination evidence dated in
September and December 1996 acknowledged the potential for the
veteran's right knee disability to be a contributing or aggravating
factor of his right hip and low back disability. The September 1996
examiner concluded that such relationship could not be denied. The
subsequent December 1996 examination did not rule out such a
relationship. While the evidence does not identify the specific
degree of aggravation in this case, it is likely that the veteran
is suffering increased disability of the right hip and low back as
the result of the service-connected right knee disability.

As such, service connection on a secondary basis is warranted for
the currently demonstrated right hip and low back osteoarthritis to
the degree his disability is

6 -

aggravated by the service-connected knee disability, consistent
with the provisions of 38 C.F.R. 3.310(a) and the holding in Allen
v. Brown, 7 Vet. App. 439, 448, 449 (1995).

ORDER

Secondary service connection for right hip disability manifested by
osteoarthritis, on the basis of aggravation by the service-
connected right knee disability, is granted.

Secondary service connection for low back disability manifested by
osteoarthritis, on the basis of aggravation by the service-
connected right knee disability, is granted.

REMAND

As noted herein above, the VCAA is applicable to the veteran's
claims. See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Relevant to the veteran's increased rating claim, the Board notes
he is in receipt of a 20 percent evaluation for right knee
instability, assigned pursuant to 38 C.F.R. 4.71 a, Diagnostic Code
5257 (2000). He is also in receipt of a separate 10 percent rating
assigned consistent with 38 C.F.R.  4.14, 4.71a, Diagnostic Codes
5003, 5260, 5261 (2000) and VAOPGCPREC 9-98, 63 Fed. Reg. 56704
(1998); VAOPGCPREC 23-97 62 Fed. Reg. 63604 (1997).

The veteran contends that his right knee symptoms are increasing,
complaining of more motion limitation, pain and more frequent
difficulty with gait and stability. He last appeared for VA
examination of his right knee in January 1997. Since that time
there are no comprehensive clinical findings relevant to the
severity of motion

7 -

limitation or instability of the right knee. Nor is there competent
evidence providing a clear picture as to the resulting degree of
disability based on consideration of pain on use or during flare-
ups. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 4.40,
4.45, 4.59 (2000). As such, the evidence of record is insufficient
upon which to evaluate the veteran's right knee disability and
further examination is warranted. See 38 C.F.R. 3.326, 3.327 (2000)
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Moreover, it appears that the veteran may be in receipt of Social
Security Administration (SSA) benefits. The claims file does not
contain SSA records or any decision. VA's duty to assist includes
obtaining an SSA decision and supporting medical records pertinent
to a VA claim. Veterans Claims Assistance Act of 2000, Pub. L. No.
106-475, 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38
U.S.C. 5103A). See also Clarkson v. Brown, 4 Vet. App. 565, 567- 68
(1993); see Murincsak v. Derwinski, 2 Vet. App. 363 (1992)
(pursuant to duty to assist, VA must seek to obtain all pertinent
records, including SSA records, of which it is put on notice).

With respect to the veteran's claim based on hammertoes, the report
of examination completed at induction into service is negative for
note of any foot disability, to include hammertoes. The veteran was
hospitalized from August 1945 until service discharge.

The medical records dated in August 1945 include a notation of
hammertoes of the second, third, fourth, and fifth toes
bilaterally. Such were stated to be severe in nature and noted to
have existed prior to service. Clinical history notes set out that
the veteran had been wearing metatarsal pads since prior to
service. Discharge medical reports indicate the veteran's
hammertoes existed prior to service and were not aggravated
therein.

In a rating decision dated in September 1945, the RO denied the
veteran's claim of service connection for bilateral hammertoes
stating such condition was a constitutional or developmental
abnormality not warranting service connection. The RO advised the
veteran of that determination, but he did not appeal.

- 8 -

In October 1964, the RO received a statement in which the veteran
stated he did not have hammer toes prior to service. He reported
having developed calluses on the soles of his feet while in service
and being given a metatarsal pad to alleviate the condition.

In a rating decision dated in October 1964 the RO denied reopening
the veteran's claim of entitlement to service connection for
bilateral hammertoes. The RO notified the veteran of its decision
by letter also dated in October 1964 and advised him of his
appellate rights. He did not appeal.

Finally, in a rating decision dated in October 1988, the RO
declined to reopen the claim of service connection for hammertoes
and notified the veteran of the decision. He did not appeal.

Absent appeal, the prior RO decisions pertinent to the veteran's
claim of entitlement to service connection for hammertoes, set out
above, became final. See 38 C.F.R. 20.200, 20.302, 20.1103 (2000).
The RO has characterized the current appeal as service connection
for bilateral hammertoes, without discussing the issue of whether
new and material evidence had been submitted to warrant reopening
the claim. See 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a)
(2000).

However, the Board is required to consider the issue of finality
prior to any consideration on the merits. 38 U.S.C.A. 7104(b), 5108
(West 1991); see Barnett v. Brown, 8 Vet. App. 1 (1995).

In Bernard v. Brown, the Court of Appeals for Veterans Claims
(Court) held that when the Board addresses in its decision a
question that had not been addressed by the RO, it must consider
whether the claimant has been given adequate notice of the need to
submit evidence or argument on that question and an opportunity to
submit such evidence and argument and to address that question at
a hearing, and, if not, whether the claimant has been prejudiced
thereby. Bernard, 4 Vet. App. 384, 392-94 (1993).

9 -

In this case, the veteran has not been advised of the law and
regulations pertinent to finality and materiality. Thus, it would
be prejudicial for the Board to adjudicate the veteran's claim at
this time.

Moreover, the veteran testified before an RO Hearing Officer in
February 1996. He indicated that he was treated in service for
hammertoes that started about one year after service entrance. He
reported experiencing difficulty, pain and tiredness as a result of
basic training and stated that he was given special shoes and
orthopedic treatment for such. He reported treatment by a private
physician shortly after service. He also identified treatment by a
Dr. Leon, a podiatrist. The contemporary medical evidence cites
recent and ongoing treatment for hammertoes. The medical evidence
currently associated with the claims file does not include such
clinical notations of treatment for hammertoes.

The VCAA left intact the requirement that a veteran must first
present new and material evidence in order to reopen a previously
and finally denied claim under 38 U.S.C.A. 5108 before the Board
may determine whether the duty to assist is fulfilled and proceed
to evaluate the merits of that claim. However, the notice
requirements under the VCAA do apply to the veteran's claim based
on materiality.

The law specifically provides that upon receipt of a complete or
substantially complete application, the Secretary shall notify the
claimant and the claimant's representative, if any, of any
information, and any medical or lay evidence, not previously
provided to the Secretary that is necessary to substantiate the
claim.

As part of that notice, the Secretary shall indicate which portion
of that information and evidence, if any, is to be provided by the
claimant and which portion, if any, the Secretary, in accordance
with section 5103A of this title and any other applicable
provisions of law, will attempt to obtain on behalf of the
claimant. VCAA, Pub. L. No. 106-475, 3(a), 114 Stat. 2096, 2096-97
(2000) (to be codified as amended at 38 U.S.C. 5103).

Although the RO attempted to obtain records from Dr. Leon,
identified by the veteran as probative of his hammertoes claim, no
response was received from that

- 10 -

physician. The RO did not notify the veteran as to the
unavailability of records from Dr. Leon and afford him opportunity
to submit such.

Based on the above, the Board is of the opinion that remand is
warranted to ensure that the veteran has been afforded due process
and notice with respect to his hammertoe claim, and to ensure that
VA's duty to assist has been fulfilled with respect to the
veteran's right knee claim.

Accordingly, the above referenced matters are remanded to the RO
for the following action:

1. The RO should take appropriate steps to request that the veteran
supply the names, addresses and approximate dates of treatment or
evaluation for all health care providers, VA and non-VA, who may
possess additional records pertinent to claimed hammertoes and the
service-connected right knee disability. The RO should then attempt
to obtain copies of records not already part of the claims folder.
In any case, the RO should ensure all pertinent VA treatment and
evaluation records are associated with the claims file.

2. The RO then should take appropriate action to obtain from the
SSA any disability decision it has rendered pertinent to the
veteran and the medical records utilized in its determination. A
response, negative or positive, should be associated with the
claims file.

3. After the above has been accomplished, to the extent possible,
the RO should schedule the veteran for VA orthopedic examination to
determine the extent of impairment from his right knee. The
examiners must, review the entire claims folder, to include
evidence

- 11 -

received in connection with the above requests, before completing
the examination reports. The examiner should comment on the
presence and degree, or absence of, any right knee subluxation or
instability and, if present, provide an opinion as to whether such
manifestations are best characterized as mild, moderate or severe
in degree. The examiner should identify the presence and degree of,
or absence of the following: muscle atrophy; changes in condition
of the skin indicative of disuse; weakness; incoordination;
temperature changes; bone deformities; or, any other objective
manifestation that would demonstrate disuse or functional
impairment due to pain attributable to the right knee. The examiner
is requested to: (1) express an opinion as to whether pain
significantly limits the veteran's functional ability of the during
flare-ups, or when the joint is used repeatedly over a period of
time, and express these determinations, if feasible, in terms of
the additional loss of range of motion due to pain on use or during
flare-ups; (2) determine whether as a result of the service-
connected disability the veteran exhibits any weakened movement,
excess fatigability or incoordination, and express these
determinations, if feasible, in terms of the additional loss or
range of motion resulting.

4. The RO should ensure that the above development has been
completed and should undertake any other actions it deems to be
required to comply with the notice and duty to assist provisions of
the VCAA.

5. Following completion of the development requested hereinabove,
the RO should undertake to review the veteran's claims. The RO in
this regard should

- 12 -  

undertake to readjudicate the matter of whether new and material
evidence has been submitted to reopen the claim of service
connection of bilateral hammertoes consistent with 38 C.F.R.
3.156(a), 20.1103. If any benefit sought on appeal is not granted
to the veteran's satisfaction, then he and his representative
should be furnished with a Supplemental Statement of the Case
containing recitation of the appropriate law and regulations. They
should be afforded a reasonable opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further
appellate action, if otherwise in order. By this remand, the Board
intimates no opinion as to any ultimate outcome of this case. The
veteran has the right to submit additional evidence and argument on
the matters the Board has remanded to the RO. Kutscherousky v.
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

STEPHEN L. WILKINS 
Member, Board of Veterans' Appeals

13 -



